Citation Nr: 0302579	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that, in part, granted service connection 
for diabetes mellitus and assigned a 20 percent disability 
rating.

The Board notes that several issues have been raised for 
which no decisions have been issued.  In the claim received 
in June 2000, the veteran also raised the issues of service 
connection for impotency, kidney problems, and post-traumatic 
stress disorder (PTSD).  During an October 2002 travel board 
hearing, the veteran verbally and in writing, raised the 
issue of service connection for peripheral neuropathy 
secondary to diabetes mellitus.  These issues are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  From September 13, 2000, to January 29, 2001, the veteran 
was not on insulin for diabetes mellitus.

3.  For the period beginning on January 30, 2001, diabetes 
mellitus was manifested by no more than the requirement for 
insulin, a restricted diet, and regulation of his activities 
in the form of the encouragement of exercise.



CONCLUSIONS OF LAW

1.  From September 13, 2000, to January 29, 2001, the 
criteria for an initial assignment in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2002).

2.  From the period beginning on January 30, 2001, the 
criteria for the initial assignment of a 40 percent rating, 
but no more, for diabetes mellitus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the August 2001 rating decision and March 2002 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefit sought, the evidence which would 
substantiate the claim, and the evidence that has been 
considered in connection with the appeal.  In a letter dated 
in June 2001, the RO specifically informed the veteran of the 
VCAA and VA's duty to assist under the new law.  Moreover, 
the veteran was provided with a copy of a letter during an 
October 2002 travel board hearing that described the type of 
evidence the veteran needed to support his claim and his 
responsibility to obtain certain evidence and information.  
The Board finds that the aforementioned documents 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been provided ample opportunity to submit such 
information and evidence.

Factual Background

Medical records from the Detroit VA Medical Center (VAMC) 
dated from September 2000 to February 2002 indicated that the 
veteran was first diagnosed with DM in December 2000 after 
going to an Urgent Medical Care facility.  In January 2001 he 
was noted to be on insulin.  He had three hospital admissions 
in February 2001 related to diabetes mellitus.  The first 
admission was for elevated glucose levels, the second was for 
hyperglycemia without ketosis, and the third was for 
hyperglycemia.  Progress notes dated in April 2001 indicated 
the veteran did not have hypoglycemic episodes.  A diabetes 
mellitus assessment that same month made recommendations 
regarding the veteran's diet and exercise.  In May 2001, he 
indicated that he had good glucose control.  Records 
throughout this period showed the veteran's diabetes was 
treated with insulin and his weight was generally between 170 
and 177 pounds.

The veteran underwent a VA examination in June 2001.  He 
reported approximately five admissions since his initial 
diagnosis in January 2001, the most recent admission being 
one week earlier.  A visit with an ophthalmologist a few 
months earlier indicated that he did not have diabetic 
retinopathy.  He complained of tingling and numbness 
sensations in his feet and denied frequent infections, 
ulcers, or gangrene.  His history was not suggestive of 
fungal infections.  The reported history also included 
proteinuria and intermittent claudication of the lower 
extremities.  The veteran was noted to have multiple other 
medical problems.  Diagnostic tests revealed good glycemic 
control.

Progress notes from the Detroit VAMC dated from August to 
November 2001 noted that there was no hypoglycemia and that 
he continued to use insulin for his diabetes.  The diabetes 
was noted to be uncontrolled and that insulin use was on a 
sliding scale.

The veteran testified during an October 2002 travel board 
hearing that he had not been hospitalized since June 2001 and 
that he used insulin twice a day.  His diet and activities 
were restricted.  He specifically noted limitations in 
walking.  The veteran also revealed that his physicians have 
never stated that he had to restrict his activities due to 
his diabetes.  Testimony from the veteran's daughter 
supported her father's statements.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2002).

According to applicable criteria, a 100 percent disability 
rating will be assigned when diabetes requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities, (avoidance of strenuous occupational and 
recreational activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  A 60 percent disability rating will be assigned 
when diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 40 percent disability rating is for 
assignment when diabetes requires insulin, restricted diet, 
and regulation of activities.  Diabetes that requires insulin 
and a restricted diet or oral hypoglycemic agents and 
restricted diet warrants a 20 percent evaluation.  When 
managed by a restricted diet only, a 10 percent evaluation is 
warranted.  Compensable complications of diabetes are 
separately evaluated unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119; Diagnostic 
Code 7913 (2002).

The Board has reviewed the evidence and found that an initial 
evaluation in excess of 20 percent from September 13, 2000, 
to January 29, 2001, is not warranted.  The medical evidence 
does not reflect that the veteran was on insulin during this 
period.  

Resolving all doubt in favor of the veteran, the Board finds 
that his diabetes mellitus more nearly approximates the 40 
percent evaluation beginning on January 30, 2001.  The 
earliest medical evidence to show the veteran was on insulin 
was dated January 30, 2001.  Although his diet was restricted 
due to other illnesses, there was some indication early on in 
his treatment that some modifications and recommendations 
were made with respect to the veteran's diet.  In addition, 
an exercise programs was recommended to help control his 
diabetes.  There has been no change in the treatment of 
diabetes mellitus (i.e., insulin, restricted diet, and 
regulation of activity) since January 30, 2001.  In addition, 
in light of the indications that his diabetes is not well-
controlled based on adjustments in his dose, the evidence 
suggests that his disability more nearly approximates the 40 
percent rating.  

A higher rating of 60 percent is not warranted because the 
veteran did not have episodes of ketoacidosis or hypoglycemia 
that required one or two hospitalizations per year nor did 
the records reflect regular twice a month visits to a 
diabetic care provider.  Although hospitalizations were noted 
in February 2001, these were for hyperglycemia rather than 
hypoglycemia.

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  In this regard, 
the Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 40 
percent evaluation).  In addition, outside of the brief 
period in February 2001 during which the veteran was 
hospitalized a few times for hyperglycemia, there is no 
showing that the veteran's diabetes mellitus has necessitated 
frequent, or indeed any, periods of hospitalization over an 
extended period, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating are not met. 


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus from September 13, 2000, to January 29, 2001, is 
denied.

An initial rating of 40 percent for diabetes mellitus from 
the period beginning on January 30, 2001, is granted, subject 
to the regulations controlling the disbursement of VA 
monetary benefits.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

